                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

MICHAEL EWING                                       §

VS.                                                 §      CIVIL ACTION NO. 9:19-CV-112

BRYAN COLLIER, ET AL.                               §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Michael Ewing, a prisoner confined at the Duncan Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Bryan Collier and the Texas Department of Criminal Justice.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends dismissing this civil rights action without prejudice

pursuant to Federal Rule of Civil Procedure 41(a).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

                                                 ORDER

           Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 8) is ADOPTED. Plaintiff’s motion to dismiss
(document no. 7) is GRANTED. A final judgment will be entered in this case in accordance with

the Magistrate Judge’s recommendation.



     So Ordered and Signed
     Sep 10, 2019




                                             2
